DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-5 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restriction
This application contains claims directed to the following patentably distinct species: Species I of Figs. 1-3 and Species II of Figs. 4A-4C. The species are independent or distinct because the species of Figs. 1-3 comprises a conical inner netting chamber with the larger opening toward the bottom and the smaller opening toward the top and a separate bait bowl located beneath same, while the species of Figs. 4A-4C comprises an upper bait fill chamber shaped as a thin walled cylinder and having a funnel shaped passageway passing therethrough with the larger diameter of the funnel shaped passageway above the smaller diameter thererof and the funnel shaped passageway incorporates slots therein. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species I and Species II require different fields of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
During a telephone conversation with Mr. Mark Leon on 25 May 2021 a provisional election was made without traverse to prosecute the invention of Species I (Figs. 1-3), claims 1-3.  Affirmation of this s 5 and 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a bait bowl cover with slots” does not end with a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said bait bowl being positioned on top of said bait bowl” (claim 1 at line 6).  The Examiner cannot determine the metes and bounds of this limitation because it appears to be self-referencing and appears to state that the bait bowl is located on top of itself.  Based upon Applicant’s specification, the Examiner suspects that Applicant intended that limitation to recite “said bait bowl being positioned on top of said bait bowl support frame” therein.  The Examiner suggests that Applicant may wish to amend claim 1 to recite language similar to that provided above.  For purposes of examination, the Examiner will interpret “said bait bowl being positioned on top of said bait bowl” (claim 1 at line 6) to mean ““said bait bowl cover being positioned on top of said bait bowl”.  Claims 2 and 3 depend, either directly or ultimately, from claim 1 and are, therefore, likewise rejected under 35 U.S.C. 112(b) as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,546,667 to Carter in view of U.S. Pat. Pub. No. 2008/0263938 to Schneidmiller et al. (“Schneidmiller”) and further in view of U.S. Pat. Pub. No. 2018/0116202 to Burger.
Regarding claim 1, Carter discloses a refillable trap for enclosing flies (fly trap 10) (Fig. 1; Col. 4, lines 10-42) comprising: 
a. a bait bowl (lure holding pan 66) (Fig. 1; Col. 6, lines 26-49; col. 8, line 57 to col. 9, line 6), 
b. a bait bowl support frame (bracket(s) 68 and/or lower portions of leg members 50) (Fig. 1; Col. 5, line 53 to col. 6, line 49), 
c. said bait bowl (lure holding pan 66) (Fig. 1; Col. 6, lines 26-49; col. 8, line 57 to col. 9, line 6) being positioned within said bait bowl support frame (bracket(s) 68 and/or lower portions of leg members 50) (Fig. 1; Col. 5, line 53 to col. 6, line 49), 
f. an inner netting chamber (entry conduit 32 and/or bottom wall 14) (Fig. 1; Col. 5, lines 9-20) further comprising: 
i. said inner netting chamber (entry conduit 32 and/or bottom wall 14) (Fig. 1; Col. 5, lines 9-20) is cone shaped (see Fig. 1) having a top opening (top opening of entry conduit 32) (see Fig. 1) and a bottom opening (bottom opening of entry conduit 32) (Fig. 1; Col. 6, lines 26-40), 

iii. said bottom opening (see Fig. 1) connects (e.g., via 46 and 28) (Fig. 1; Col. ) to said bait bowl support frame (bracket(s) 68 and/or lower portions of leg members 50) (Fig. 1; Col. 5, line 53 to col. 6, line 49),
iv. said top opening (top opening of entry conduit 32) (see Fig. 1) connects to a fly trap ring (e.g., upper entry port 36) (Figs. 1, 3; Col. 5, lines 9-17),
v. a fly entry space (see Fig. 1; Col. 6, lines 26-49; col. 8, line 66 to col. 9, line 6) that is located between a perimeter of said bait bowl (lure holding pan 66) (Fig. 1; Col. 6, lines 26-49; col. 8, line 57 to col. 9, line 6) and said bait bowl support frame (bracket(s) 68 and/or lower portions of leg members 50) (Fig. 1; Col. 5, line 53 to col. 6, line 49), and 
vi. said bottom opening (bottom opening of lower entry port 34) (Fig. 1; Col. 6, lines 26-40) is larger (see Fig. 1) than said top opening (top opening of entry conduit 32) (see Fig. 1), 
g. an outer netting chamber (side wall 12) (Fig. 1; Col. 4, lines 10-31; col. 4, lines 45-57) comprising: 
i. said outer netting chamber (side wall 12) (Fig. 1; Col. 4, lines 10-31; col. 4, lines 45-57) is cylindrically shaped (see Fig. 1; Col. 4, lines 10-15), 
ii. a cover (top wall 16) (Fig. 1; Col. 4, lines 26-67; col. 7, lines 1-22) that is removable or fixed (Col. 4, lines 26-67; col. 7, lines 1-22), 
iii. said cover (top wall 16) (Fig. 1; Col. 4, lines 26-67; col. 7, lines 1-22) that is netting or solid (Fig. 1; Col. 4, lines 26-67; col. 7, lines 1-22), and 

j. a passageway through said fly entry space (see Fig. 1; Col. 6, lines 26-49; col. 8, line 66 to col. 9, line 6), said inner netting, and said fly trap ring, for the passage of insects therethrough (Col. 8, lines 66 to col. 9, line 6).
However, Carter does not disclose a bait bowl cover with slots, said bait bowl cover being positioned on top of said bait bowl, a bait fill tube positioned to fill said bait bowl, and a fill funnel that is removably attached to said bait fill tube.  Nevertheless, Schneidmiller teaches a refillable trap for enclosing flies (insect trap 100)(Figs. 2, 4; para. [0019]) comprising a bait bowl cover (middle cone section 164) (Figs. 2, 4; paras. [0027]) with slots (Figs, 2, 4; para. [0027]), said bait bowl cover (middle cone section 164) (Figs. 2, 4; paras. [0027]) being positioned on top of said bait bowl (lower container 180)(Figs. 1, 2, 4; paras. [0026], [0027]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the refillable trap disclosed in Carter with the bait bowl cover with slots taught in Schneidmiller in order to allow the attractant odor to pass through without allowing insects the opportunity to directly contact the bait.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the refillable trap disclosed in Carter with the bait bowl cover with slots taught in Schneidmiller, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  Moreover, Burger teaches a pest bait station comprising a bait fill tube (filler tube 28) (Fig. 6; para. [0023]) positioned to fill a bait bowl (rectangular box 24) (Fig. 6; para. [0023]), and a fill funnel (30) (Fig. 6; para. [0023]) that is removably attached to said bait fill tube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the refillable trap for enclosing Carter in view of Scheidmiller with the fill tube and fill funnel taught in Burger in order to allow the bait to be refilled periodically without being moved or disturbed, as taught in Burger (para. [0023]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the refillable trap for enclosing flies taught by Carter in view of Scheidmiller with the fill tube and fill funnel taught in Burger, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  
Regarding claim 2, Carter in view of Schneidmiller and further in view of Burger teaches the trap according to claim 1 (see above).  Furthermore, Carter discloses a trap (fly trap 10) (Fig. 1; Col. 4, lines 10-42) wherein a hanging support (handle member 48) (Fig. 1; Col. 5, lines 41-52) is connected to said outer netting chamber (side wall 12) (Fig. 1; Col. 4, lines 10-31; col. 4, lines 45-57).
Regarding claim 3, Carter in view of Schneidmiller and further in view of Burger teaches the trap according to claim 2 (see above).  Furthermore, Carter discloses a trap (fly trap 10) (Fig. 1; Col. 4, lines 10-42) wherein a plurality of vertical support members (leg members 50) (Fig. 1; Col. 5, line 53 to col. 6, line 49) are connected to said bait bowl support frame (bracket(s) 68) (Fig. 1; Col. 5, line 53 to col. 6, line 49), where said vertical members (leg members 50) (Fig. 1; Col. 5, line 53 to col. 6, line 49) are positioned between said bait bowl support frame (bracket(s) 68) (Fig. 1; Col. 5, line 53 to col. 6, line 49) and a horizontal surface (e.g., surface S) (Fig. 1; Col. 5, lines 53 to 65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 1,858,087 to Howard; 3,340,646 to Jadick; 7,412,797 to Hiscox; 6,898,896 to McBride et al.; 6,129,051 to Jessie et al.; 5,363,589 to Flynn; 4,551,941 to Schneidmiller; 3,807,081 to Chapiewsky; 1,347,906 to Johnson; 1,221,098 to Shackelford; 1,178,076 to Jefferis; 185,717 to Belmer; Nelson; 145,791 to Eichholtz; 140,176 to Whiting; and U.S. Pat. Pub. No. 2003/0014904 to Chrestman relate to insect traps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAUDE J BROWN/Primary Examiner, Art Unit 3643